Citation Nr: 1011869	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  02-20 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic systematic 
infection, including but not limited to fibromyalgia, and/or 
the residuals thereof.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.  
He was medically discharged due to a disability unrelated to 
that which is on appeal herein.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Philadelphia, Pennsylvania that 
denied service connection for the disability claimed herein.  
By way of brief procedural history, the Board denied service 
connection for the claimed disability in October 2005.  The 
Veteran appealed the matter to the Court of Appeals for 
Veterans Claims (Court), which, by a decision and judgment 
both dated in November 2007, vacated and remanded the Board's 
decision.  In order to comply with the Court's instructions, 
the Board remanded this case for additional development in 
August 2008.  The matter has now been returned to the Board.

The Veteran testified before a Veterans Law Judge at a July 
2001 hearing.  While that Judge is no longer a member of the 
Board the Veteran, on the advice of counsel, declined the 
opportunity to have a new hearing before a current Board 
Member.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board finds that a further remand is necessary in this 
case for two reasons.  

First, the claims file does not include copies of the 
Veteran's VA treatment records for the period between 2001 
and May 2008.  Other evidence indicates that VA treatment 
records for this period of time do exist, insofar as the VA 
nurse who performed a September 2009 examination of the 
Veteran specifically referenced an October 2003 infectious 
disease note in which an infectious disease specialist 
concluded that the Veteran's symptoms were the result of 
delusional parasitosis rather than a systemic infection.  
These VA treatment records, including the October 2003 note 
referenced by the VA examiner, must be associated with the 
claims file.  See 38 C.F.R. § 3.159(c)(2). 

Additionally, the Board finds that clarification of the 
September 2009 report of examination, including the December 
2009 addendum thereto, is necessary.  While at various places 
in the report the examiner referenced the Veteran has having 
fibromyalgia, she also stated that there was "no evidence of 
a chronic systemic infection, currently claimed as 
fibromyalgia" and that the Veteran did not meet the 
diagnostic criteria for fibromyalgia because "diagnosis is 
currently based on the presence of widespread musculoskeletal 
pain and excess tenderness in at least 11 of 18 predetermined 
anatomic sites, noting only two on this examination."  Thus, 
it is necessary to clarify whether the Veteran currently has 
a chronic systemic infection such as fibromyalgia, or whether 
he previously had such an infection during the period 
pertinent to this appeal which has now resolved, or whether 
he simply never had such a chronic systemic infection.  This 
clarification is especially necessary in light of earlier 
treatment records which at times diagnosed fibromyalgia but 
at other times either observed that the full diagnostic 
criteria for that disorder are not met or indicated that the 
Veteran's somatic complaints of various myalgias were 
partially or totally related to his various mental disorders 
rather than fibromyalgia or any other systemic infection.

Furthermore, while the nurse who evaluated the Veteran 
concluded that there was no evidence that any type of chronic 
infection causes fibromyalgia because its causes are unknown, 
and she opined that the Veteran's fibromyalgia was not caused 
by or as a result of the lesions noted in his service 
treatment records or by his service connected disabilities, 
her report also indicated that an evaluation by a 
rheumatologist or infectious disease specialist might be 
warranted regarding this issue.  By first offering a 
definitive opinion and then indicating that a review by a 
specialist might be warranted, the examiner created another 
apparent contradiction in her report.   

As a result of these inconsistencies in the report of the 
examination, the Board finds that it is inadequate in its 
present form and that either clarification of the report of 
examination, or, alternatively, a new examination, is 
necessary in order to determine the merits of the Veteran's 
claim.  

While the Board acknowledges that arguments of the associate 
of the Veteran's counsel to the effect that the examination 
was inadequate because the examiner did not review the 
Veteran's service treatment records or express an opinion 
concerning whether the Veteran had a chronic systemic 
infection due to a chronic dental infection in service, the 
Board finds that these contentions are unfounded.  The 
examination indicated that the claims file, which included 
the service medical records, was in fact reviewed. While a 
later portion of the examination indicated that these records 
were not reviewed, a December 2009 addendum explained that 
this apparent contradiction regarding records review was a 
caused by an error entering information into a computerized 
template.  Additionally, the examiner did provide an opinion 
concerning whether the dental infection that the Veteran 
experienced during his service led him to develop a chronic 
systemic infection such as fibromyalgia, insofar as she 
opined that there was no evidence that any infection during 
the Veteran's service caused fibromyalgia.

Nonetheless, as previously discussed, the exam in its present 
form is inadequate, and, together with the need to obtain the 
missing VA treatment records, a further remand of this claim 
is necessary.

Accordingly, the case is REMANDED for the following action:

1. VA treatment records for the period 
from 2001 through May 2008 should be 
obtained.  These records must include the 
October 2003 infectious disease note that 
was referenced in the VA examiner's 
report.  If these records cannot be 
obtained, the RO should fully document all 
of the efforts that were made to obtain 
same and should notify the Veteran and his 
counsel of the inability to obtain these 
records as required by applicable 
regulations.

2.  The RO should attempt to contact 
either the nurse who performed the 
September 2009 examination or the 
physician who reviewed and cosigned the 
report of examination, if either of them 
is available, to obtain clarification of 
the following issues.

    (1)  Does the Veteran currently have 
fibromyalgia or any other systemic 
physical infection?
    (2)  Did the Veteran have fibromyalgia 
or any other systemic physical infection 
at any time between 1999 and the present 
time and, if so, when was this infection 
present?
    (3)  If the answer to either (1) or (2) 
is yes, is it at least as likely as not 
(at least 50 percent likely) that this 
chronic systemic infection onset during 
the Veteran's service or was caused by a 
disease or injury that occurred during the 
Veteran's service, including lesions that 
the veteran experienced in service or a 
dental infection that occurred during his 
service?   
    (4)  If the answer to either (1) or (2) 
is yes but the answer to (3) is no, is it 
at least as likely as not (at least 50 
percent likely) that the chronic systemic 
infection was caused or aggravated by the 
Veteran's service connected sinusitis or 
irritable bowel syndrome.
    
A complete rationale should be provided 
for the reviewer's conclusions.  This 
should include an explanation of the 
relationship between the diagnoses of 
fibromyalgia or a chronic systemic 
infection and delusional parasitosis. 

If the nurse or physician referenced above 
are both unavailable or if he or she is 
unable to answer these questions to a 
reasonable degree of medical certainty, 
then the Veteran's file should be sent to 
a rheumatologist or infectious disease 
specialist for provision of the requested 
opinions as was indicated might be 
necessary in the report of examination 
itself.  

If, and only if, a new examination of the 
Veteran is necessary in order to answer 
the questions set forth above, such 
examination should be scheduled.  If such 
an examination is scheduled, the Veteran 
must be notified that he is required to 
participate in all facets of the 
examination or his claim might be denied 
based on the evidence of record.  

3. After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



